[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                          FILED
                            ________________________                U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                           FEB 12 2001
                                     No. 98-5915
                                                                       THOMAS K. KAHN
                              ________________________                       CLERK

                          D. C. Docket No. 90-06036-CR-JAG


UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                           versus

GABRIEL ALVARO SCAFF MARTINEZ,

                                                    Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________
                                 (February 12, 2001)



Before BARKETT and WILSON, Circuit Judges, and DOWD*, District Judge.


_______________________
          *Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio,
sitting by designation.
WILSON, Circuit Judge:

      Gabriel Scaff Martinez appeals the district court’s denial of his Federal

Rules of Criminal Procedure 41(e) (“Rule 41(e)”) motion for return of property.

Martinez’s appeal raises an issue of first impression in our Circuit: Can a district

court exercise equitable jurisdiction over a Rule 41(e) motion filed after criminal

proceedings have ended? Our answer is “yes.” Because the district court

erroneously denied Martinez’s motion without contemplating exercising equitable

jurisdiction, we vacate the district court’s order and remand for further

proceedings.

                                I. BACKGROUND

      The United States government confiscated Gabriel Scaff Martinez’s car and

gun, along with some miscellaneous personal effects, when it arrested him for a

federal drug-related offense in 1990. The government charged Martinez with six

separate federal crimes, and a jury found him guilty of five of the six counts in

1992. The district court then sentenced Martinez to 295 months of imprisonment

to be followed by five years of supervised release. We affirmed Martinez’s




                                          2
conviction and sentence in 1995. See United States v. Lozano-Ceron, 47 F.3d 429

(11th Cir. 1995) (Table).

       Three years later, and eight years after his conviction, Martinez filed a Rule

41(e) motion for the return of his property.1 In his Rule 41(e) motion, Martinez

requested that the government return his car, gun, and personal effects, which he

valued in the aggregate at $10,000. The government responded to Martinez’s

motion by stating that it had properly seized the car as property used in connection

with illegal drug activity, and that at any rate it had appropriately returned the car

to the financing company that held title. The government further maintained that it

had returned Martinez’s personal effects to Juan Botero, a representative of

Martinez’s counsel, and that the DEA permissibly retained Martinez’s gun after

introducing it as evidence at trial.

       The government offered several legal reasons why the district court should

not order the government to return Martinez’s property. Most important for

purposes of this appeal, the government argued that the district court could not

exercise equitable jurisdiction over Martinez’s motion. A magistrate judge

considered Martinez’s motion, and recommended denying Martinez’s Rule 41(e)


       1
        In the interim, Martinez filed a pro se motion under 28 U.S.C. § 2255, which is not
relevant to our inquiry, although it may factor into the district court’s statute of limitations
analysis on remand.

                                                  3
motion “for the reasons set forth in the Government’s response filed October 28,

1998.” The district court accepted the magistrate judge’s recommendation, thereby

denying Martinez’s Rule 41(e) motion. Martinez now appeals.

                                  II. DISCUSSION

      We review de novo a district court’s determination that it lacks the authority

to exercise equitable jurisdiction, as this is purely a question of law. See, e.g.,

Capital Factors, Inc. v. Empire For Him, Inc., 1 F.3d 1156, 1159 (11th Cir. 1993)

(per curiam) (reviewing de novo the scope of a bankruptcy court’s equitable

powers).

      Rule 41(e) provides that a “person aggrieved by an unlawful search and

seizure or by the deprivation of property may move the district court for the district

in which the property was seized for the return of the property on the ground that

such person is entitled to lawful possession of the property.” Fed. R. Crim. P.

41(e). The procedural posture of Martinez’s Rule 41(e) motion is somewhat

unusual, because Martinez filed his Rule 41(e) motion after the criminal

proceedings against him had been concluded. The novel question presented by this

unusual circumstance is whether the district court had jurisdiction to consider

Martinez’s motion, even though all criminal proceedings against Martinez had

ended.


                                           4
       We have never addressed this exact issue. We have, however, suggested

that equitable relief may be available in a context similar to a Rule 41(e) motion.

See, e.g., United States v. Eubanks, 169 F.3d 672, 674 (11th Cir. 1999) (per

curiam) (affirming the dismissal of a Rule 41(e) motion for return of property

while stating that exercise of equitable discretion to review agency forfeiture

decisions may be appropriate “under limited circumstances”); In re $67,470.00,

901 F.2d 1540, 1545 (11th Cir. 1990) (holding that equitable jurisdiction “might be

appropriate when a petitioner’s failure to properly seek legal relief resulted from

errors of procedure and form or the government’s own misconduct . . . .”); United

States v. Castro, 883 F.2d 1018, 1020 (11th Cir. 1989) (per curiam) (“Although

granting Defendant's Rule 41(e) Motion may be inappropriate here, this Court is

not without the power to fashion a remedy under its inherent equitable authority.”).



      Additionally, while we are without precise guidance from within our circuit,

caselaw from several other circuits does shed light on the issue before us. Six

other circuits have explicitly stated that district courts can assert jurisdiction to

entertain Rule 41(e) motions made after the termination of criminal proceedings

against the defendant. These circuits have treated such motions as civil

proceedings for equitable relief. See United States v. Chambers, 192 F.3d 374, 376


                                            5
(3d Cir. 1999) (stating that a Rule 41(e) motion made after criminal proceedings

end “is treated as a civil proceeding for equitable relief.”); United States v. Solis,

108 F.3d 722, 722 (7th Cir. 1997) (“[A] post-conviction Rule 41(e) motion will be

treated as a civil equitable proceeding for the return of the property in question.”);

Thompson v. Covington, 47 F.3d 974, 975 (8th Cir. 1995) (per curiam) (“Post-

conviction filings for the return of property seized in connection with a criminal

case are treated as civil equitable actions, and the district court where the claimant

was tried has subject-matter jurisdiction ancillary to its criminal jurisdiction to hear

the equitable action.”); Rufu v. United States, 20 F.3d 63, 65 (2d Cir. 1994) (per

curiam) (citations omitted) (“The district court where a defendant is tried has

ancillary jurisdiction to decide the defendant’s post-trial motion for return of seized

property. If made after the termination of criminal proceedings against the

defendant . . . such a motion should be treated as a civil complaint for equitable

relief.”); United States v. Duncan, 918 F.2d 647, 654 (6th Cir. 1990) (quotation

marks and citation omitted) (alteration in original) (“Because the defendant’s

motion was made after the trial concluded . . . the request for return of the seized

property is [essentially] a civil equitable proceeding, notwithstanding the fact that

the motion was styled under Fed. R. Crim. P. 41(e).”); United States v. Martinson,

809 F.2d 1364, 1367 (9th Cir. 1987) (“A district court has jurisdiction to entertain


                                           6
motions to return property seized by the government when there are no criminal

proceedings pending against the movant. Such motions are treated as civil

equitable proceedings even if styled as being pursuant to Fed. R. Crim. P. 41(e).”).



       Aligning ourselves with the other circuits that have considered this issue, we

hold that, under the facts of this case, the district court could have asserted

equitable jurisdiction over Martinez’s motion for return of his property. In light of

our holding, the district court’s apparent assumption that it could not exercise

equitable jurisdiction over Martinez’s motion was wrong; we therefore vacate its

decision, and remand for further proceedings.2

VACATED AND REMANDED.


       2
          The “decision to exercise equitable jurisdiction is highly discretionary and must be
exercised with caution and restraint. . . . [J]urisdiction is appropriate only when the petitioner’s
conduct and the merits of his petition require judicial review to prevent manifest injustice.”
Eubanks, 169 F.3d at 674 (citations omitted). The district court, having decided equitable
jurisdiction was not available to it, did not develop a factual record necessary to determine
whether to exercise equitable jurisdiction over Martinez’s Rule 41(e) motion. Due to the dearth
of a factual record, and the absence of an analysis of those facts, we will not say whether the
district court should have exercised jurisdiction in this case, without first permitting the district
court an opportunity to make the determination. This obviously precludes our review of whether
it would have been appropriate for the district court to exercise equitable jurisdiction.
         We also decline to analyze two other arguments presented by the parties: first, that
Martinez’s Rule 41(e) motion was time-barred because Martinez filed his Rule 41(e) motion
eight years after the seizure of property; and second, that Martinez may be entitled to monetary
restitution in lieu of the property (i.e., Martinez’s car, gun, and personal effects) disposed of by
the government. These issues are not ripe for our review, as the district court’s decision on
whether to exercise equitable jurisdiction, and the factual determinations accompanying that
decision, will bear on resolution of these issues.

                                                  7